DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 6/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,923,977 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hawes (US7915779) in view of Ozawa (US6525437B1).
Hawes reads on the claims as follows (limitations not disclosed by Hawes are crossed out, below):
Claim 1. A method of manufacturing a motor for a surgical instrument, the method comprising: 
wrapping a first set of wires on a first and second set of pins (22; see the two sets of pins in Fig. 2) carried on a rod (20) to form a first coil (16) in a first phase set; 
wrapping the first set of wires on the first and second sets of pins to form a second coil (18) in the first phase set; 
removing the first set of pins from the rod; removing the second set of pins from the rod (see Figs. 2 and 3; clearly, the coil cannot be removed from the rod without removing the pins);




Claim 2. The method of claim 1, further comprising inserting the first phase set having the first and second coils into a motor housing (34 or the medical equipment; see “suitable for use in handheld medical equipment” in col. 2, lns. 23-26) of the surgical instrument.
Claim 3. The method of claim 1, further comprising removing the first and second coils of the first phase set from the rod (see Fig. 3) 
Claim 5. 
Claim 6. The method of claim 1, further comprising wrapping a second set of wires on the first and second set of pins to form a second phase set having a third coil and a fourth coil (see col. 2, ln. 66 to col. 3, ln. 2). 
Claim 9. The method of claim 1, wherein the first coil is 180° out-of-phase from the second coil relative to the rod (see Fig. 2). 
Claim 12. The method of Claim 1, 
Claim 13.  A method of manufacturing a motor for a surgical instrument, the method comprising: 
wrapping a first set of wires on a rod (20) to form a first coil (16) in a first phase set; 
wrapping the first set of wires on the rod to form a second coil (18) in the first phase set; 


Claim 14.  The method of Claim 13, further comprising: 


Claim 15.  The method of Claim 13, further comprising: 
wrapping the first coil on a first and second set of pins (22; see the two sets of pins in Fig.) carried on the rod; and 
wrapping the second coil on the first and second set of pins carried on the rod.
Claim 16.  The method of Claim 13, 
Claim 17.  The method of Claim 13, further comprising: 
wrapping a second set of wires on the rod to form a second phase set having a third coil and a fourth coil (see col. 2, ln. 66 to col. 3, ln. 2); and wrapping a third set of wires on the rod to form a third phase set having a fifth coil and a sixth coil (see col. 2, ln. 66 to col. 3, ln. 2).
Hawes discloses the claimed invention, except for the limitations crossed-out above. Hawes also does not disclose how the stator winding is disposed into the stator ring 34.
Ozawa discloses a method in which a winding 15 to be disposed in a stator ring 17 is inserted in a heat dissipating sleeve 19a (see Fig. 5) and is further wrapped with Nomex sheet 19b. A rod-shaped jig M (Fig. 7) is used to position the winding 15 between the two halves of the stator ring 17 and the stator halves are brought together, thereby radially inwardly pressing the sleeve and winding. The stator and winding, with the jig M removed, are then subjected to vacuum impregnation to impregnate varnish into the winding, and thereafter the varnish is hardened. See col. 6.
. In view of the teachings of Ozawa, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide a divided stator ring as the stator ring 34 of Hawes, as a simple substitution of one known stator type for another, with predictable results. Further, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to insert the rod carrying the coils into a heat dissipating sleeve of the type taught by Ozawa, followed by bringing together the stator ring halves and thereby radially-inwardly compressing the sleeve and coils. After removing the rod, the stator and coils would be subjected to vacuum impregnation as further taught by Ozawa. One of ordinary skill in the art would have found obvious such a process, as a technique to insert a coil in a stator. Utilizing the technique of Ozawa with the winding taught by Hawes would have had predictable results. 
Regarding claim 14, each phase set has two coils, disposed 180 degrees out of phase from each other. When the two stator ring halves are brought together, pressure is separately applied to each of the coils (e.g. portions of the first and second coils).
Claims 4 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hawes in view of Ozawa and further in view of Gabrys (US2008/0231131A1).
Hawes and Ozawa together render obvious the claimed invention, except for the first set of wires comprising at least three wires. 
However, it is known in the art to utilize Litz wire (i.e. formed of multiple individual conductors) instead of a solid wire, in forming a coil, in order to reduce winding losses and facilitate winding due to reduced bending stiffness. See 119 and 123 in Fig. 4; see para. [0017].
In view of the teachings of Gabrys, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize Litz wire to form the coils of Hawes, for the same benefit as disclosed by Gabrys.
Claim 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hawes in view of Ozawa, and further in view of Rasberry (US5740600).
Hawes and Ozawa together render obvious the claimed invention, except for the limitations of claims 7, 10 and 11. Regarding claim 8, Hawes discloses wrapping a third set of wires on the first and second set of pins to form a third phase set having a fifth coil and a sixth coil (see col. 2, ln. 66 to col. 3, ln. 2).
Rasberry teaches the concept of forming windings for an electrical machine from wire which has been coated with a temperature-activated adhesive (see col. 3, ln. 29) and heat-bonding the coils of wire by passing an electric current through them (see col. 4, ln. 55 to col. 5, ln. 13). Rasberry teaches monitoring, using an infrared sensor (60), a temperature of the winding during fusing and controlling an amount of current supplied to the winding wire based on the temperature (control unit 50 adjusts the current based on the current winding temperature, winding resistance, temperature coefficient of the wire, and the temperature at which the adhesive is activated; see col. 4, ln. 51 to col. 5, ln. 8; when the bonding temperature is reached, the power supply is cut off; see col. 5, lns. 45-56).
Hawes as modified in view of Ozawa utilizes a heat-activated adhesive, but Ozawa does not give further details regarding the heating process. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to heat and fuse the wires by passing current therethrough, as taught by Rasberry, as a matter of using a known technique to improve a similar device in the same way, with predictable results.  Regarding the limitation “connecting the first phase set and the second phase set in series”, Rasberry is silent with respect to this limitation, but one of ordinary skill in the art would have found it obvious that the coils can be heated separately, or they could be connected in series and heated simultaneously, to thereby reduce manufacturing time.
Regarding claim 10, although Rasberry teaches the use of an IR temperature sensor to measure the temperature of the winding, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the process of Rasberry using an alternative conventional temperature sensor, such as a thermocouple, as a matter of performing a simple substitution of one conventional element for another to yield predictable results. 
Regarding claim 11, Rasberry measures the resistance prior to heating, and teaches the controller is “responsive to resistance fluctuations in the electrical wire indicative of shorts and faults during the application of said predetermined current” (see claim 28). This implies that the resistance is constantly being measured, until the process is complete, and that the resistance value is compared to the initial measurement. This is deemed to read on claim 11. However, if Applicant disagrees, it is nevertheless deemed it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform a final measurement of the coil wire resistance, after manufacturing, comparing it with the initially-measured resistance, for example as a routine quality control operation prior to performing further manufacturing steps, as it is known to check if a manufactured product meets the intended performance parameters. 
Response to Arguments
Applicant’s arguments with respect to the art rejections under 35 U.S.C. 103 have been considered but are moot in view of the new ground(s) of rejection.
Regarding the interview request, unfortunately it was not possible to schedule an interview prior to mailing of the present Office action. However, Applicant is respectfully invited to contact the examiner to schedule an interview prior to submitting a response to the present Office action. The examiner is of the opinion further clarifying the timing of the various steps in claim 1 relative to each other, for example to preclude interpreting the two removing steps as being performed simultaneously, and to preclude interpreting the three compressing steps as being performed simultaneously, would have the greatest likelihood of overcoming prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729